Citation Nr: 0800542	
Decision Date: 01/07/08    Archive Date: 01/22/08

DOCKET NO.  05-32 410A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for lateral epicondylitis, right arm, prior to July 14, 2006.

2.  Entitlement to a rating in excess of 20 percent, for 
lateral epicondylitis, right arm, from July 14, 2006.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The veteran had active service from December 1981 to February 
2005.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision in which 
the RO, among other things, granted service connection for 
lateral epicondylitis, right arm.  The RO initially assigned 
a 0 percent (noncompensable) rating effective March 1, 2005, 
the date following separation from service.  The veteran 
filed a notice of disagreement (NOD) with the assigned rating 
in July 2005, and the RO issued a statement of the case (SOC) 
in October 2005.  The veteran filed a substantive appeal (via 
a VA Form 9, Appeal to Board of Veterans' Appeals) in October 
2005.

In a June 2006 rating decision, the RO assigned an initial 10 
percent rating for the right arm disability, effective March 
1, 2005.  A June 2006 supplemental SOC (SSOC) reflects the 
RO's denial of a higher rating.

In March 2007, the RO assigned a 20 percent rating for the 
right arm disability, effective July 14, 2006, but denied a 
higher rating (as reflected in a March 2007 SSOC).  

As this appeal initially arose from a request for a higher 
initial rating following the grant of service connection, the 
Board has characterized this matter in light of the 
distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (distinguishing initial rating claims from claims for 
increased ratings for already service-connected 
disabilities).  Moreover, although the RO granted a higher 
rating from Jul14, 2006, as a higher rating for this 
disability is assignable before and after this date, and the 
veteran is presumed to seek the maximum available benefit, 
the Board has characterized the appeal as encompassing both 
matters set forth on the title page. Id; AB v. Brown, 6 Vet. 
App. 35, 38 (1993).




FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The veteran is right handed.

3.  For the period from the March 1, 2005 effective date of 
the grant of service connection to July 13, 2005, the 
veteran's right elbow disability caused noncompensable 
limitation of motion objectively confirmed by satisfactory 
evidence of painful motion, the right elbow X-ray was normal, 
and there was no ankylosis.
 
4.  Since July 14, 2006, the veteran's right elbow disability 
has caused limitation of pronation with motion lost beyond 
last quarter of arc and the hand not approaching full 
pronation, but has not resulted in motion lost beyond middle 
of arc or flexion limited to 70 degrees or extension limited 
to 90 degrees, and there has been no ankylosis or X-ray 
abnormalities.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for lateral epicondylitis, right arm, for the period 
prior to July 14, 2006, have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 4.27, 4.40, 4.45, 
4.71a, Diagnostic Codes (DCs) 5020, 5206 (2005-2006).

2.  The criteria for a rating in excess of 20 percent for 
lateral epicondylitis, right arm, from July 14, 2006, have 
not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.321,4.1, 
4.2, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5213 (2006-
2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, a March 2005 pre-rating letter provided 
notice to the veteran regarding what information and evidence 
was needed to substantiate the claim for service connection 
for right lateral epicondylitis (as it then was), as well as 
what information and evidence must be submitted by the 
veteran, what information and evidence would be obtained by 
VA, and the need for the veteran to advise VA of and to 
submit any further evidence that is relevant to the claim.  
The October 2005 SOX (and, later, the June 2006 SSOC) set 
forth the criteria for higher ratings for the right arm 
disability (which is sufficient for Dingess/Hartman).  In 
addition, a January 2007 letter written in connection with a 
different claim for higher rating informed the veteran that, 
in order to establish entitlement to an increased rating for 
a service-connected disability, he had to show that the 
service-connected condition had gotten worse.  Moreover, 
attachments to the June 2006 rating decision and the January 
2007 letter generally informed the veteran how disability 
ratings and effective dates are assigned, as well as the type 
of evidence that impacts those determinations.  

The Board notes that the January 2007 letter that informed 
the veteran how to establish entitlement to a higher rating 
was prepared in connection with a different claim.  To the 
extent that this was error, such error was "cured by actual 
knowledge on the part of the claimant," as the veteran 
indicated in his NOD and substantive appeal that he 
understood that to establish entitlement to a higher rating 
for his right elbow disability, he had to show that it was 
more severe than indicated by the assigned ratings.  See 
Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir 2007).

After issuance of each notice described abivem and bd tter, 
and opportunity for the veteran to respond, the March 2007 
SSOC reflects adjudication of the claim for higher rating 
before and after July 14, 2006.  Hence, the veteran is not 
shown to be rejudiced by the timing of substantially-
compliant VCAA notice.  See Mayfield v. Nicholson, 20 Vet. 
App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in a statement of the SOC or SSOC, is sufficient to cure a 
timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent medical 
evidence associated with the claims file consists of the 
veteran's service medical records and post-service Army 
hospital records, as well VA outpatient treatment (VAOPT) 
records and reports of VA examinations.  Also of record and 
considered in connection with the appeal are various written 
statements provided by the veteran and by his representative, 
on his behalf.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the veteran has been notified and made aware of the evidence 
needed to substantiate these claims, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with either claim.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matters on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error and affirming that the provision of adequate notice 
followed by a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Disability evaluations are determined by application of the 
criteria set forth in the VA's Schedule for Rating 
Disabilities, which is based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155;38 C.F.R. Part 4.  When a 
question arises as to which of two ratings apply under a 
particular diagnostic code, the higher evaluation is assigned 
if the disability more closely approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is or primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in 
Fenderson, the United States Court of Appeals for Veterans 
Claims noted an important distinction between an appeal 
involving a veteran's disagreement with the initial rating 
assigned at the time a disability is service connected.  
Where the question for consideration is the propriety of the 
initial rating assigned, evaluation of the medical evidence 
since the effective date of the grant of service connection 
to consider the appropriateness of "staged rating" (i.e., 
assignment of different ratings for distinct periods of time, 
based on the facts found) is required.  See Fenderson, 12 
Vet. App. at 126.

A.  Prior to July 14, 2006

The initial, 10 percent rating for the veteran's right elbow 
disability, in effect from  March 1, 2005 to July 13, 2006. 
was assigned under DCs 5020-5206.  38 C.F.R. § 4.71a.  
Hyphenated diagnostic codes are used when a rating under one 
code requires use of an additional diagnostic code to 
identify the basis for the evaluation assigned.  38 C.F.R. § 
4.27.

DC 5020 is applicable to synovitis.  Under DC 5020, synovitis 
is rated as degenerative arthritis under DC 5003, which in 
turn, is rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (here, DC 5206).  When the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, an evaluation of 10 percent 
is assignable for each major joint or group of minor joints 
affected by limitation of motion.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion. In the 
absence of limitation of motion, a 10 percent rating will be 
assigned where there is X-ray evidence of involvement of two 
or more major joints or two or more minor joint groups.  38 
C.F.R. § 4.71a, DC 5003.

Under DC 5206, limitation of flexion of either the major or 
minor forearm to 100 degrees warrants a 10 percent rating; 
limitation of flexion of either forearm to 90 degrees 
warrants a 20 percent rating; limitation of flexion of the 
major forearm to 70 degrees warrants a 30 percent rating; 
limitation of flexion of the major forearm to 55 degrees 
warrants a 40 percent rating; and limitation of flexion of 
the major forearm to 45 degrees warrants a 50 percent rating.  
38 C.F.R. § 4.71a, DC 5206.  As the evidence reflects that 
the veteran is right handed, the criteria applicable to a 
major extremity is appropriate.

Alternatively, the Board has considered other criteria for 
rating limited motion of the forearm.

Under DC 5207, limitation of extension of either the major or 
minor forearm to 45 or 60 degrees warrants a 10 percent 
rating; limitation of extension of either forearm to 75 
degrees warrants a 20 percent rating; limitation of extension 
of the major forearm to 90 degrees warrants a 30 percent 
rating; limitation of extension of the major forearm to 100 
degrees warrants a 40 percent rating; and limitation of 
extension of the major forearm to 110 degrees warrants a 50 
percent rating.  38 C.F.R. § 4.71a, DC 5207.

Under DC 5213, pertinent to the major arm, limitation of 
supination of the arm to 30 degrees or less is rated as 10 
percent disabling; limitation of pronation of the arm is 
rated as 20 percent disabling when motion is lost beyond the 
last quarter of arc and the hand does not approach full 
pronation, and as 30 percent disabling for motion lost beyond 
the middle of the arc.  38 C.F.R. § 4.71a, DC 5213.

Normal forearm (elbow) extension and flexion is from 0 to 145 
degrees.  Normal forearm pronation and supination is from 0 
to 80 degrees and from 0 to 85 degrees, respectively.  38 
C.F.R. § 4.71, Plate I.

In addition, when evaluating musculoskeletal disabilities, VA 
may, in addition to applying schedular criteria, consider 
granting a higher rating in cases in which the claimant 
experiences additional functional loss due to pain, weakness, 
excess fatigability, or incoordination, to include with 
repeated use or during flare-ups, and those factors are not 
contemplated in the relevant rating criteria.  See 38 C.F.R. 
§§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 
4.45 are to be considered in conjunction with the diagnostic 
codes predicated on limitation of motion. See Johnson v. 
Brown, 9 Vet. App. 7 (1996).

Considering the pertinent evidence in light of the above, the 
Board finds that an initial rating greater than 10 percent 
for the veteran's right elbow disability is not warranted.

On April 2005 VA examination, the right elbow was tender but 
there was no swelling or redness.  Flexion was to 130 
degrees, extension to 0 degrees, and pronation and supination 
were to 70 degrees.  On March 2006 VA examination, flexion 
was to 110 degrees without pain and to 120 degrees with pain, 
extension was to 0 degrees, and supination and pronation were 
to 70 degrees without pain and to 80 degrees with pain.  
These range of motion figures reflect that, on the March 2006 
VA examination, the veteran experienced slight limitation of 
motion objectively confirmed by satisfactory evidence of 
painful motion, i.e., on the last 10 degrees of flexion (as 
well as on supination and pronation); this warrants a 10 
percent rating under DC 5003.  However, flexion was not 
limited to 100 degrees, extension was not limited to 60 or 
even 45 degrees, supination was not limited to 30 degrees or 
less, and pronation was not limited beyond last quarter or 
arc and the hand did approach full pronation; thus, there was 
no compensable limitation of motion warranting a rating in 
excess of 10 percent under DCs 5206, 5207, or 5213.

The Board points out that the record reflects no objective 
evidence of functional loss due to pain or any of the other 
factors set forth in 38 C.F.R. §§ 4.10, 4.40, 4.45, and 4.59, 
as well as DeLuca, that is not already contemplated in the 
current 10 percent rating for the veteran's right elbow 
disability.  The April 2005 VA examiner indicated that the 
range of motion of the veteran's right elbow was measured 
repeatedly without any significant change and that there was 
no evidence of alterations in the range of motion based on 
repetitive motion or fatigability.  Moreover, the March 2006 
VA examiner indicated that the range of motion of the right 
elbow was not additionally limited by pain, fatigue, 
weakness, or lack of endurance following repetitive use, and 
that the veteran denied constant pain, stiffness, swelling, 
heat, redness, instability.  The veteran complained only of 
moderate pain with weather changes and rotation of the elbow.  
Thus, the record presents no basis for assignment of any 
higher rating under any of the aforementioned diagnostic 
codes based on consideration the factors identified in 38 
C.F.R. §§ 4.40, 4.45 and DeLuca.

The Board also finds that no higher rating is assignable 
under any other diagnostic code.  The March 2006 X-ray of the 
right elbow was normal; thus, there is no evidence of 
impairment of the flail joint, radius or ulna, or other 
impairment, so as to warrant evaluating the right elbow under 
DCs 5209 to 5212.  In addition, objective medical findings do 
not include favorable ankylosis at an angle between 90 
degrees and 70 degrees so as to warrant evaluating the right 
elbow disability under DC 5205.

B.  From July 14, 2006

A July 14, 2006 treatment note from the Moncrief Army 
hospital reflects that right upper extremity range of motion 
was normal other than supination to 60 degrees and pronation 
to 55 degrees.  This limitation of pronation, with motion 
lost beyond last quarter of arc and the hand not approaching 
full pronation, warrants a 20 percent rating from the July 
14, 2006 date of the treatment note.  See 38 C.F.R. 
§ 3.400(o)(1) (effective date of increase is date of receipt 
of claim or date entitlement arose, whichever is later).  
However, the veteran is not entitled to a rating in excess of 
20 percent because none of the subsequent Moncrief Army 
hospital treatment records reflect that there has been 
limitation of supination or pronation beyond to the 60 or 55 
degrees indicated in the July 14, 2006 treatment note, or 
that flexion has been limited to 70 degrees or extension 
limited to 90 degrees.  

Further, as regards the DeLuca and sections 4.40 and 4.45 
factors, the Board notes that, while August 2006 Moncrief 
Army hospital notes indicate that the veteran experienced 
pain and weakness in the right elbow that decreased his 
occupational performance and skills, there was no evidence of 
any of the other DeLuca factors or indication that the pain 
or weakness resulted in limitation of motion warranting the 
next highest, 30 percent rating under the aforementioned 
diagnostic codes.  Hence, a higher based on the factors noted 
in 38 C.F.R. §§ 4.40 or 4.45 or DeLuca, is not warranted.

The Board also finds that no higher rating is assignable 
under any other diagnostic code from July 14, 2006.  As with 
the time period prior to this date, there was no evidence of 
ankylosis or X-ray abnormality from July 14, 2006 so as to 
warrant evaluating the right elbow under DCs 5205 or 5209 to 
5212, respectively.

C.  Both Periods

The above determinations are based upon application of the 
pertinent provisions of VA's Rating Schedule.  Additionally, 
the Board finds that the record does not reflect that, at any 
point since the March 1, 2005 effective date of the grant of 
service connection, the veteran's right elbow disability has 
reflected so exceptional or unusual a disability picture as 
to warrant the assignment of any higher rating on an extra-
schedular basis, pursuant to 38 C.F.R. § 3.321(b)(1) (as 
cited in the October 2005 SOC).  

The Board notes that the nurse practitioner who performed the 
March 2006 VA examination subsequently stated in a January 
2007 opinion that, while the veteran had indicated he was 
retired during the March 2006 examination, subsequently 
received letters indicated that his wrist and/or elbow 
disabilities affected his work at a college and that one 
would realistically expect that the veteran's right elbow 
disability would also affect the veteran's activities of 
daily living.  Moreover, as noted, the Moncrief Army hospital 
records indicate that pain and weakness in the veteran's 
right reduced his occupational performance and skills.  
However, these opinions do not reflect that the veteran's 
right elbow disability has resulted in marked interference 
with employment (i.e., beyond that contemplated in the 
initial 10 percent rating prior to July 14, 2006 and the 20 
percent rating from that date.  See 38 C.F.R. § 4.1 
("Generally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability").  

Moreover, there is no evidence that the veteran's right elbow 
disability has resulted in frequent periods of 
hospitalization or otherwise rendered impractical the 
application of the regular schedular standards.  In the 
absence of evidence of any of the factors outlined above, the 
criteria for invoking the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1) have nor been met.  See Bagwell v. 
Brown, 9 Vet. App. 157, 158-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

For all the foregoing reasons, the Board finds that there is 
no basis for further staged rating of the right elbow 
disability, pursuant to Fenderson, and that the claims for 
higher ratings before and since July 14, 2006 must be denied.  
While the Board has considered the applicability of the 
benefit-of-the-doubt doctrine, the preponderance of the 
evidence is against assignment of any higher rating for the 
right elbow disability.  See 38 U.S.C.A. § 5107(b) (West 2002 
& Supp. 2007); 38 C.F.R. § 3.102 (2007); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).




ORDER

An initial rating in excess of 10 percent for lateral 
epicondylitis, right arm, for the period prior to July 14, 
2006, is denied.

A rating in excess of 20 percent, for lateral epicondylitis, 
right arm, from July 14, 2006, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


